DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation are: 
“evaluation unit…” in claims 1 and 5.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Flottran et al. (US 20190220005, hereinafter Flottran).
	Regarding claim 1, Flottran teaches an industrial truck for driverless, autonomously-acting operation for a load to be transported, the industrial truck comprising (See at least Flottran: Para. 0010):
a control system configured to control and to steer the industrial truck (See at least Flottran: Para. 0015);
an evaluation unit configured to generate a signal for stopping the industrial truck (See at least Flottran: Para. 0003, 0015); and
a detector device configured to recognize persons and/or objects located in a route, the detector device connected to the control system (See at least Flottran: Fig. 1; Para. 0003);
wherein the control system is configured to check a protective field and/or a warning field of the detector device (See at least Flottran: Para. 0007), and
wherein the protective field and/or the warning field is automatically switchable in dependence on a position of the industrial truck and/or detected obstacles in the route of the industrial truck (See at least Flottran: Fig. 2; Para. 0026).

	Regarding claim 2, Flottran teaches the industrial truck according to Claim 1. Flottran further teaches:
wherein the control system comprises: 
a first control unit configured to control a desired travel direction and a velocity of the industrial truck (See at least Flottran: Para. 0003, 0015);
a second control unit configured to control movement of the industrial truck (See at least Flottran: Para. 0003, 0015); and
a third control unit configured to control safety of the industrial truck (See at least Flottran: Para. 0007).

	Regarding claim 5, Flottran teaches the industrial truck according to Claim 1. Flottran further teaches:
wherein the control system comprises the evaluation unit (See at least Flottran: Para. 0015).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-4 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Flottran in view of HABERER (US 20110077814, hereinafter HABERER).
Regarding claim 3, Flottran teaches the industrial truck according to Claim 2.  
Yet, Flottran does not explicitly teach:
wherein the detector device comprises a laser scanner.
However, in the same field of endeavor, HABERER teaches:
wherein the detector device comprises a laser scanner (See at least HABERER: Fig. 2; Para. 0038).
It would have been obvious to one of ordinary skill in the art to include in the industrial truck of Flottran with laser scanner as taught by HABERER since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination will provide obstacle detection.
	
Regarding claim 4, Flottran in combination with HABERER teaches the industrial truck according to Claim 3. Flottran further teaches:
wherein the laser scanner is arranged on a rear part of the industrial truck (See at least Flottran: Para. 0003).

Regarding claim 6, Flottran in combination with HABERER teaches the industrial truck according to Claim 3. HABERER further teaches:
wherein the laser scanner is connected to the third control unit (See at least HABERER: Fig. 2).
It would have been obvious to one of ordinary skill in the art to include in the industrial truck of Flottran with laser scanner as taught by HABERER since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination will provide obstacle detection.

Regarding claim 7, Flottran in combination with HABERER teaches the industrial truck according to Claim 3. Flottran further teaches:
wherein: 
the protective field includes predetermined protective fields of the laser scanner (See at least Flottran: Para. 0003),
the warning field includes predetermined warning fields of the laser scanner (See at least Flottran: Para. 0003), and
the second control unit and the third control unit are configured to check surroundings of the industrial truck for obstacles based on the predetermined protective fields and the predetermined warning fields (See at least Flottran: Para. 0003).

Regarding claim 8, Flottran in combination with HABERER teaches the industrial truck according to Claim 3. Flottran further teaches:
wherein the protective field includes multiple protective fields predefined in the laser scanner (See at least Flottran: Para. 0017).

Regarding claim 9, Flottran in combination with HABERER teaches the industrial truck according to Claim 8. Flottran further teaches:
wherein the third control unit is configured to activate or deactivate the multiple protective fields (See at least Flottran: Fig. 2; Para. 0026).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Flottran in view of Fan et al. (US 20200101971, hereinafter Fan).
Regarding claim 10, Flottran teaches the industrial truck according to Claim 1.  
Yet, Flottran does not explicitly teach:
wherein the control system is configured to monitor the route of the industrial truck by wheel odometry.
However, in the same field of endeavor, Fan teaches:
wherein the detector device comprises a laser scanner (See at least Fan: 0104).
It would have been obvious to one of ordinary skill in the art to include in the industrial truck of Flottran with odometry as taught by Fan since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination will provide distance measurement.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUFENG ZHANG whose telephone number is (469)295-9231. The examiner can normally be reached Monday to Friday 8am-5pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YUFENG ZHANG
Examiner
Art Unit 3663B



/Y.Z./Examiner, Art Unit 3663                                                                                                                                                                                                        
/TYLER J LEE/Primary Examiner, Art Unit 3663